Citation Nr: 1136260	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-38 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1968 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted the appellant's claim for entitlement to service connection for PTSD, and assigned an initial evaluation of 30 percent effective September 12, 2005.

A September 2007 rating decision granted an increased initial evaluation of 50 percent effective September 12, 2005.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the September 2007 rating decision did not grant the full benefits sought on appeal, the Board has jurisdiction to evaluate the claim.   

In February 2008, the appellant presented testimony at a personal hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Throughout the rating period on appeal, the appellant's service-connected PTSD is manifested by difficulty in establishing and maintaining effective work and social relationships, sleep disturbance, depression, and occasional suicidal ideation, productive of occupational and social impairment comparable to no more than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Because the February 2007 rating decision granted the appellant's claim for service connection for PTSD, such claim is now substantiated.  His filing of a notice of disagreement as to the February 2007 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The September 2007 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue (38 C.F.R. § 4.130, DC 9411), and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next- higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant an appropriate VA examination in August 2007.  The examination is adequate because it is based on a thorough examination, and a description of the appellant's pertinent medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The appellant has not reported receiving any recent treatment specifically for this condition, ;and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The August 2007 VA examination report is thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

Service connection has been established for PTSD effective from September 12, 2005.  As such, the rating period on appeal is from September 12, 2005.  38 C.F.R. § 3.400(o)(2) (2010).

III.  Analysis

The appellant contends that he is entitled to an initial evaluation in excess of 50 percent for service-connected PTSD.  For the reasons that follow, the Board concludes that a higher evaluation is not warranted.

An August 2007 VA examination report and a December 2005 VA treatment record reflect a diagnosis of non-service connected adjustment disorder with depressed mood.  A December 2005 VA treatment record indicates the appellant had a diagnosis of depression.  However, the VA examination and VA treatment records do not specifically indicate what symptoms are attributable only to non-service connected adjustment disorder with depressed mood or depression.  Thus, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §  3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

The evidence of record does not reflect that the appellant has occupational and social impairment with deficiencies in most areas.  The appellant has not reported and the evidence does not show any obsessional rituals that interfere with routine activities or speech that was intermittently illogical, obscure, or irrelevant.  The December 2005 VA treatment record reflects that the appellant denied hearing voices or seeing things.  A February 2006 VA treatment record reflects that the appellant's speech and thinking were logical, coherent and goal directed.  The appellant did not have any hallucinations and was alert and oriented to person, place and time.  An April 2006 VA treatment record also indicated that the appellant's speech and thinking were logical, coherent and goal directed.  He was oriented to person, place and time.  A July 2006 private psychiatric examination report reflects that the appellant gave relevant, coherent responses to open-ended questions.  His thoughts were organized well with overall mental processing observed to be slow and halting.  Ideational and psychotic-like thinking were absent.  The August 2007 VA examination report reflects that the appellant was neither thought-disordered nor delusional.  He denied auditory and visual hallucinations.  The August 2007 VA examination report also reflects that the appellant was alert, fully oriented and spontaneously conversations.  His speech was fluent and goal directed.  The rate, flow and intensity of his speech were within normal limits.  The content of the appellant's verbalizations reflected logical thought processes, intact critical judgment, fair insight and grossly unimpaired memory.  A January 2008 VA treatment record indicates that the appellant was tense, anxious, alert, and communicative.  His speech was coherent, logical, and goal directed.

The evidence also does not show that the appellant neglects his personal appearance or hygiene.  The February 2006 and April 2006 VA treatment records indicate that the appellant was neatly groomed and appropriately dressed.  The July 2006 private psychiatric examination report indicates that the appellant's physical hygiene and attire were appropriate to context.  The August 2007 VA examination report reflects that the appellant was neatly dressed and groomed.  The January 2008 VA treatment record indicates that the appellant was appropriately dressed.  

The evidence reflects that the appellant has been depressed during the period on appeal.  However, the evidence does not indicate that his depression affected his ability to function independently, appropriately and effectively.  The December 2005 VA treatment record reflects that the appellant reported that he was depressed.   He denied homicidal and suicidal ideation, and denied having had past suicidal attempts.  The February 2006 VA treatment record reflects that the appellant denied the presence of suicidal thoughts, plans or intents.  The April 2006 VA treatment record reflects that the appellant was dysphoric, but denied the presence of suicidal thoughts, plans or intents.  The July 2006 private psychiatric examination report indicates that the appellant's affect and mood were one of depression.  The appellant's overall presentation was in keeping with a slow personal tempo due to significant personal losses incurred over the last 15 years.  The August 2007 VA examination report reflects that the appellant's mood was mildly anxious, although he exhibited a broad range of affective responsiveness, appropriate in kind and intensity to the content of his speech.  The appellant denied present suicidal plan or intent, but reported passing suicidal thoughts.  He also reported previous homicidal thoughts in 1998, but denied present homicidal intent.  The appellant reported chronic low energy, amotivation and loss of interest in formerly enjoyable activities.  However as an antidote to recurrence of enduring depression, the appellant stated that he took a course in stand-up comedy and tried to visit local comedy clubs.  The January 2008 VA treatment record reflects that the appellant's mood was depressed.  The appellant also reported that he had occasional suicidal ideation without plans or intent, but he denied homicidal ideation.  At the February 2008 RO hearing, the appellant reported having had suicidal thoughts (See RO Hearing Transcript (Tr.) Tr. at p. 5-6)  The appellant lives independently.  At the RO hearing, he stated that he has a dog.  (Tr. at p. 5)  

Regarding the appellant's ability to adapt to stressful circumstances and impulse control, at the February 2008 RO hearing, the appellant reported that he experiences panic attacks.  He stated that sometimes under the slightest amount of stress, he would panic because he could not handle it like he did before.  (Tr. at p. 6)  He stated that he stopped getting newspapers about a year and a half ago and stopped watching the news at night.  The appellant also reported that he had an exaggerated startle response.  (Tr. at p. 3)  

The appellant has difficulty establishing and maintaining effective work and social relationships, but remains able to maintain and establish these relationships.  The appellant has been divorced twice.  (See Tr. at p. 2)  The December 2005 VA treatment record reflects that the appellant helped his neighbor whenever they had computer problems.  A February 2006 VA treatment record indicates that the appellant reported that he had tried to get involved in a comedy club, yoga and computer classes.  In a March 2006 statement made in support of his claim for Social Security Administration disability benefits, the appellant reported that his daily activities included talking to a friend or neighbor on the phone.  He reported that he had a dog that he takes care of, including feeding, going on short walks, going to the veterinarian and taking him to the groomer.  A May 2006 VA treatment record reflects that following his ex-wife's suicide, he was going to keep himself busy by doing a little traveling to see other relatives and friends as a way of coping with his losses.  The July 2006 private psychiatric examination report reflects that the appellant reported that during the summer he tried to do yard work.  He reported that he would visit a friend who has multiple sclerosis and spend time with an elderly neighbor (said to be one of the few people around during the day).  He recalled having had a passion for fishing.  The January 2008 VA treatment record reflects that the appellant spoke of a recent stand-up comedy performance, which he found to be therapeutic.  At the February 2008 hearing, the appellant reported that he was pretty much a home person, but that he worked on computers.  He stated that if someone had a problem with their computer, they might call him.  (Tr. at p. 4)  When asked about whether he avoids groups other than his PTSD group, the appellant stated that he belonged to a church and got involved in that more so than other things outside, social gathering.  (Id.)  He did not report any problems with alcohol.  (Id.)  He stated that he has a dog for companionship.  (Tr. at p. 5)  The appellant reported that his son committed suicide.  (Id.)  While the appellant's symptoms appear to have caused him to have difficulty with relationships, the evidence reflects that he maintains relationships with friends, a neighbor, and his relatives, and is involved in his church.  Thus, the evidence does not show that he has an inability to establish and maintain effective relationships.

The appellant's VA treatment records reflect that he consistently reported trouble sleeping.  The December 2005 VA treatment record indicates that he reported having a sleep problem for the past five years and stated that he sleeps five hours a night.  At the August 2007 VA examination, the appellant reported that his sleep pattern is marked by repeated night awakenings and morning arising without feeling refreshed or restored.  The appellant reported that he attains anywhere from a minimum of three to a maximum of seven hours of sleep per night.  At the February 2008 RO Hearing, the appellant reported that he did not sleep well and was taking medication.  (Tr. at p. 3)  The appellant was diagnosed with insomnia in April 2007, and is on medication and light therapy.  (Id.)  

The August 2007 VA examination report reflects that the appellant complained of profoundly poor concentration and forgetfulness.  However, on examination, the appellant had grossly unimpaired memory.  The July 2006 private psychiatric examination report reflects that the appellant performed serial 7's and basic arithmetical problems slowly and accurately.  He could recall five numbers forward and four backward, and identify two of three previously presented objects after three minutes of competing stimuli introduction.  

The December 2005 VA treatment record reflects that the appellant worked as a computer analyst and was last employed in 1998.  He reported that he was getting assistance because of depression and fibromyalgia.  The appellant's Social Security Administration records confirm that he receives Social Security Administration disability benefits due to a primary diagnosis of fibromyalgia and a secondary diagnosis of affective or mood disorders.  The Social Security Administration disability decision reflects that the appellant's impairment, especially his symptoms of chronic fatigue and depression, were found to preclude the performance of substantial gainful activity.  The decision did not refer to the appellant's PTSD.  In a March 2006 statement made to the Social Security Administration, the appellant reported that his last position was in middle management and he felt trapped between his boss and his subordinates.  He reported that he was fired or laid off because of problems getting along with other people.  He stated that his boss used him as the fall guy for a failed project.  

While the above noted evidence has shown the appellant has depression, occasional suicidal thoughts, and sleep problems during the period on appeal, there is no indication the manifestations of these symptoms caused him substantial impairment in work, family relations, judgment, thinking or mood that would warrant a higher 70 percent rating at any time during the appeal period.  The evidence reflects that the appellant had occupational and social impairment, but not that he had deficiencies in most areas or an inability to establish and maintain effective relationships.  The appellant maintains relationships with friends and relatives and is involved in activities at his church.  He reported that he helps people when they have problems with their computers.  He also reported that he had tried to get involved in a comedy club, yoga and computer classes.  The appellant's judgment, memory, speech, and spatial disorientation, personal appearance and hygiene have been normal throughout the period on appeal.  The appellant is unemployed, however, the evidence reflects that he is unemployed primarily due to his fibromyalgia.  The fact that the appellant reported that he continued to help people with computers indicates his PTSD does not cause substantial impairment with work as a computer analyst.  Although the appellant reported occasional suicidal ideation, one of the factors which could indicate a 70 percent evaluation, he did not demonstrate occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.  Based on all of the foregoing, the Board finds that the appellant's overall disability picture most nearly approximates the criteria for the appellant's current 50 percent rating.  

The appellant's PTSD and major depressive disorder symptoms are also not more closely approximated by the criteria for a 100 percent rating for PTSD which would require total occupational and social impairment.  There is no evidence of total occupational and social impairment.  The appellant reported that he helped others with computer problems and interacted with friends and relatives.  He also reported being involved in activities at church.  There is no evidence the appellant had gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, an intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, his own occupation, or own name, or that he was a persistent danger of hurting himself or others.  Although the appellant reported having experienced homicidal ideation in 1998 at the August 2007 VA examination, he did not have homicidal ideation during the period on appeal.  Although he reported occasional suicidal ideation, he also often denied having suicidal ideation during the period on appeal.  

In determining that the appellant's PTSD is appropriately reflected by the current 50 percent evaluation, the Board further relies on the appellant's GAF scores.  December 2005 and April 2006 VA treatment records indicate that the appellant had a GAF score of 65.  The July 2006 private psychiatric examination report reflects that the appellant had a GAF score of 50.  The August 2007 VA examination report reflects that the appellant had a GAF score of 50.  As noted above, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  The Board finds that the GAF scores indicating mild to serious symptoms of PTSD are consistent with a 50 percent evaluation for PTSD for occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the appellant's PTSD with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

In conclusion, the Board finds that the appellant's disability picture is not most nearly approximated by the next-higher 70 percent evaluation.  The Board also notes that there is no indication that the manifestations of the appellant's service-connected PTSD warranted a rating greater than 50 percent at any time since the appellant filed his claim.  Accordingly, a "staged rating" is not warranted.  Fenderson, 12 Vet. App. at 126.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  Consequently, the Board finds that the currently assigned 50 percent evaluation appropriately reflects the clinically established impairment experienced by the appellant throughout the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.



REMAND

If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to service-connected disability, including for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating for compensation purposes based on individual unemployability (TDIU), to include as a result of that disability, is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The appellant has asserted that he is unemployed due to his PTSD.  In his April 2007 notice of disagreement, the appellant stated that the main reason behind his employment problems is his PTSD.  In a June 2007 statement, the appellant stated that due to his PTSD condition, he has been continuously unemployed since October 1998.  He further stated that he believed an evaluation of 100 percent was warranted in the case because of the severe impact PTSD had on shortening his working career.  Thus, the Board finds that the appellant's statements raise the issue of whether he is entitled to TDIU as a result of his service-connected PTSD.  As the Agency of Original Jurisdiction (AOJ) has not yet considered whether the appellant is entitled to TDIU, the issue must be remanded to the AOJ for consideration.  See Rice, 22 Vet.App. at 453.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice as to the issue of entitlement to TDIU in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2010), and applicable legal precedent.

2.  Thereafter, complete any additional development deemed warranted, and adjudicate the issue of entitlement to a TDIU.  Notice of the determination, and the appellant's appellate rights should be provided to the appellant and his representative.  If a timely notice of disagreement is received, the appellant and his representative should be issued a statement of the case.  Only if a timely substantive appeal as to this matter is received, should it be forwarded to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


